Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

A123 Systems, Inc.

200 West Street

Waltham, Massachusetts 02451

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with A123
Systems, Inc., a Delaware corporation (the “Company”), as follows:

 

1.             This Subscription Agreement, including the Terms and Conditions
for Purchase of Units attached hereto as Annex I (collectively, this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.

 

2.             The Company has authorized the offering, sale and issuance (the
“Offering”) to certain investors of up to an aggregate of 12,500,000 units (the
“Units”), with each Unit consisting of (i) one share (the “Share,” collectively,
the “Shares”) of its common stock, par value $0.001 per share (the “Common
Stock”), and (ii) one warrant (the “Warrant,” collectively, the “Warrants”) to
purchase 1.0 share of Common Stock (and the fractional amount being the “Warrant
Ratio”), in substantially the form attached hereto as Exhibit B, for a purchase
price of $2.034 per Unit (the “Purchase Price”).  Units will not be issued or
certificated.  The Shares and Warrants are immediately separable and will be
issued separately. The shares of Common Stock issuable upon exercise of the
Warrants are referred to herein as the “Warrant Shares” and, together with the
Units, the Shares and the Warrants, are referred to herein as the “Securities”).

 

3.             In addition, subject to the terms and conditions of this
Agreement and the satisfaction of the Equity Conditions (as defined in
Section 3.2(c) of Annex I) which may be waived by the Investor in its sole
discretion (other than with respect to clause (I) of the Equity Conditions), at
any time during both (a) the ten (10) Trading Days (as defined below) beginning
June 18, 2012 (the “First Additional Purchase Right Exercise Period”) and
(b) the ten (10) Trading Days beginning July 23, 2012, (the “Second Additional
Purchase Right Exercise Period” and together with the First Additional Purchase
Right Exercise Period, the “Additional Purchase Right Exercise Period”), the
Company will have the right and will exercise in whole such right (each an
“Additional Purchase Right”) to require the Investor to purchase up to an
additional 6,250,000 shares of Common Stock during each Additional Purchase
Right Exercise Period (the “Additional Shares”) at a price per share equal to
the applicable Additional Share Purchase Price (as defined below), provided,
however, in no event shall the Investor be required to purchase a number of
Additional Shares with an aggregate Additional Share Purchase Price in excess of
$100,000,000.  The Additional Purchase Right will only be exercised twice (once
during each Additional Purchase Right Exercise Period).  In the event that the
Company decides it does not wish to exercise either Additional Purchase Right,
it must provide written notice (a “Cancellation Notice”) to the Investor no
later than the tenth (10th) Trading Day prior to the commencement of the
applicable Additional Purchase Right Exercise Period (each an “Additional
Purchase Right Cancellation Deadline”).  In the event that the Company does not
issue a Cancellation Notice relating to its Additional Purchase Right, the
Company will provide to the Investor, with a copy to the Placement Agent, a
schedule indicating the number of Additional Shares and aggregate purchase price
for such shares (each an “Additional Shares Exercise Notice”), to be delivered
to the email address and facsimile number set forth on the Investor signature
page. The Additional Shares Exercise Notice shall be accompanied by the
Officers’ Certificate (as defined in Section 3.2(c), Annex I, of this
Agreement).  The computations set forth in any Additional Shares Exercise Notice
shall be subject to the confirmation and agreement of the Investor.

 

--------------------------------------------------------------------------------


 

(a)                      The “Additional Share Purchase Price” shall be equal to
90% of the lesser of (1) the VWAP on the date of the applicable Additional
Shares Exercise Notice and (2) the arithmetic average of the daily VWAPs (as
defined below) for the ten (10) consecutive Trading Days ending on the date of
the applicable Additional Shares Exercise Notice.

 

(b)                     “Trading Day” means any day on which the Common Stock is
traded on the NASDAQ Global Select Market, or, if the NASDAQ Global Select
Market is not the principal trading market for the Common Stock, then on the
principal securities exchange or securities market on which the Common Stock is
then traded; provided that a Trading Day shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00 p.m., New York time).

 

(c)                      “VWAP” means, for any date, the price determined by the
first of the following clauses that applies: (a) if the Common Stock is then
listed or quoted on the NASDAQ Global Select Market or another Eligible Market
(as defined in Section 3.2(c)), the composite daily volume weighted average
price of the Common Stock for such date (or the nearest preceding date) as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:00 p.m. (New York City time)); (b) if the Common stock is not then
listed or quoted on the NASDAQ Global Select Market or another Eligible Market,
and if the Common Stock is listed or quoted on the OTC Bulletin Board, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Investor and reasonably acceptable to the Company, the fees and expenses of
which shall be paid by the Company.

 

4.             The Closing of the purchase and sale of the Additional Shares
shall take place in accordance with the provisions of Section 6 and Section 3 of
Annex I of this Agreement on the Trading Day immediately following the date of
the applicable Additional Shares Exercise Notice, or in the event no Additional
Shares Exercise Notice is sent and no other notice is sent prior to the
applicable Additional Purchase Right Cancellation Deadline, on the last day of
the applicable Additional Purchase Right Exercise Period.  The offering and sale
of the Securities and Additional Shares are being made pursuant to (a) an
effective Registration Statement on Form S-3 (File No. 333-173122) (the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”), including the Prospectus contained therein (the
“Base Prospectus”), (b) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Act”)), that have been or will be filed with the Commission and delivered
to the Investor on or prior to the date hereof (the “Issuer Free Writing
Prospectus”), containing pricing and related information and (c) a Prospectus
Supplement (the “Prospectus Supplement” and, together with the Base Prospectus,
the “Prospectus”) containing certain supplemental information regarding the
Shares and Warrants included in the Units, the Additional Shares and the terms
of the Offering that have been or will be filed with the Commission and
delivered to the Investor (or made available to the Investor by the filing by
the Company of an electronic version thereof with the Commission).

 

5.             The Company and the Investor agree that at the Closing (as
defined in Section 3.1 of Annex I), the Investor will purchase from the Company
and the Company will issue and sell to the Investor the Units set forth below
for the aggregate purchase price set forth below.  The Units shall be purchased
pursuant to the

 

2

--------------------------------------------------------------------------------


 

Terms and Conditions for Purchase of Units attached hereto as Annex I and
incorporated herein by this reference as if fully set forth herein.  The
Investor acknowledges that the Offering is not being underwritten by Lazard
Capital Markets LLC (the “Placement Agent” or “LCM”) named in the Prospectus
Supplement and that there is no minimum offering amount.

 

6.             The manner of settlement of the Shares included in the Units and
any Additional Shares purchased by the Investor shall be as follows:

 

Delivery versus payment (“DVP”) through DTC (i.e., on the Closing Date and any
Additional Closing Date (each as defined in Section 3 of Annex I), the Company
shall issue Shares or Additional Shares, if any, registered in the Investor’s
name and address as set forth below and released by American Stock Transfer &
Trust Co. (the Company’s “Transfer Agent”) to the Investor through DTC at the
applicable Closing directly to the account(s) at LCM identified by the Investor;
upon receipt of such Shares or Additional Shares, if any, LCM shall promptly
electronically deliver such shares to the Investor, and simultaneously therewith
payment shall be made by LCM by wire transfer to the Company).  NO LATER THAN
ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND
THE COMPANY (OR ANY ADDITIONAL SHARES EXERCISE NOTICE DELIVERED TO THE INVESTOR
BY THE COMPANY), THE INVESTOR SHALL:

 

(I)            NOTIFY LCM OF THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH
THE SHARES OR ADDITIONAL SHARES, AS THE CASE MAY BE, BEING PURCHASED BY SUCH
INVESTOR, AND

 

(II)      CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH THE
SHARES OR ADDITIONAL SHARES, IF ANY, BEING PURCHASED BY THE INVESTOR HAVE A
MINIMUM BALANCE EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR
ADDITIONAL SHARES, AS THE CASE MAY BE, BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR ADDITIONAL SHARES, AS THE CASE
MAY BE, OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER,
THE SHARES AND WARRANTS OR ADDITIONAL SHARES, AS THE CASE MAY BE, MAY NOT BE
DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE SUBJECT TO
LIABILITY.

 

7.             The executed Warrant included in the Units purchased by the
Investor shall be delivered in accordance with the terms thereof.

 

8.             The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a FINRA member or an Associated Person (as such term is defined
under the NASD Membership and Registration Rules Section 1011) as of the
Closing, and (c) neither the Investor nor any group of Investors (as identified
in a public filing made with the Commission) of which the Investor is a part in
connection with the Offering of the Units, acquired, or obtained the right to
acquire, 20% or more of the Common Stock (or securities convertible into or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis.  Exceptions:

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

3

--------------------------------------------------------------------------------


 

9.             The Investor represents that it has received (or otherwise had
made available to it by the filing by the Company of an electronic version
thereof with the Commission) the Base Prospectus which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement.  The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional pricing and related
information regarding the Offering (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Act, including the Prospectus Supplement, a free writing prospectus and oral
communications.

 

10.          No offer by the Investor to buy Units will be accepted and no part
of the Purchase Price will be delivered to the Company until the Investor has
received or has public access to the Disclosure Package and the Company has
accepted such offer by countersigning a copy of this Agreement, and any such
offer may be withdrawn or revoked, without obligation or commitment of any kind,
at any time prior to the Company (or LCM on behalf of the Company) sending
(orally, in writing or by electronic mail) notice of its acceptance of such
offer.  An indication of interest will involve no obligation or commitment of
any kind until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

 

11.          The Company acknowledges that the only material non-public
information relating to the Company that it has provided to the Investor in
connection with the Offering prior to the date hereof is the existence of the
Offering and certain information relating to the Company’s revenues for the year
ended December 31, 2011 which will be disclosed in an 8-K filed with the SEC no
later than 9:15 a.m. on the first Trading Day after execution of this
Agreement.  As of January 18, 2012, there were 134,343,000 shares of Common
Stock issued and oustanding.

 

4

--------------------------------------------------------------------------------


 

Number of Units:  12,500,000

 

Purchase Price Per Unit:  $2.034

 

Aggregate Purchase Price:  $25,425,000

 

Additional Shares up to:  12,500,000

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

Dated as of: January 19, 2012

 

 

 

 

 

 

 

INVESTOR

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

Agreed and Accepted

 

this 19th day of January, 2012:

 

 

 

 

 

A123 SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name: David Prystash

 

 

 

Title: Chief Financial Officer

 

 

5

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF UNITS AND ADDITIONAL SHARES

 

1.             Authorization and Sale of the Units.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Units
and the Additional Shares.

 

2.             Agreement to Sell and Purchase the Units; Placement Agent.

 

2.1          At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Units set forth on the last
page of the Agreement to which these Terms and Conditions for Purchase of Units
are attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.  At any Additional Closing (as defined
in Section 3.1), the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions set forth herein, the
number of Additional Shares set forth in the Additional Shares Exercise Notice
for the aggregate purchase price of such shares.

 

2.2          Investor acknowledges that the Company has agreed to pay Lazard
Capital Markets LLC (“LCM” or the “Placement Agent”) a fee (the “Placement Fee”)
in respect of the sale of Units to the Investor, as well as upon the sale of any
Additional Shares.

 

2.3          The Company has entered into a Placement Agent Agreement, dated
January 19, 2012 (the “Placement Agreement”), with the Placement Agent that
contains representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.  The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and the Company’s
Form 8-K filed with the Commission in connection with the Offering. The Company
understands and confirms that the Investor will rely on the foregoing
representations in effecting transactions in securities of the Company.

 

3.            Closings and Delivery of the Shares, Warrants, Additional Shares
and Funds.

 

3.1          (a)           Closing.  The completion of the purchase and sale of
the Units (the “Closing”) shall occur at a place and time (the “Closing Date”)
to be specified by the Company and the Placement Agent, and of which the
Investors will be notified in advance by the Placement Agent, in accordance with
Rule 15c6-1 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).  At the Closing, (i) the Company shall cause the Transfer
Agent to deliver to the Investor the number of Shares set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor, (ii) the Company shall cause to be delivered to the Investor a
Warrant to purchase a number of whole Warrant Shares determined by multiplying
the number of Shares set forth on the signature page by the Warrant Ratio and
rounding down to the nearest whole number and (iii) the aggregate purchase price
for the Units being purchased by the Investor will be delivered by or on behalf
of the Investor to the Company.

 

(b)           Additional Closing.             The completion of the purchase and
sale of the Additional Shares pursuant to each Additional Purchase Right (each
an “Additional Closing”) shall occur on the Trading Date immediately following
the date of the applicable Additional Shares Exercise Notice (each an
“Additional Closing Date”), and of which the Placement Agent will be notified in
advance by the Company, in accordance with Rule 15c6-1 promulgated under the
Exchange Act.  At the applicable Additional Closing, (a) the Company shall cause
the Transfer Agent to deliver to the Investor the number of Additional Shares
set forth on the applicable Additional Shares Exercise Notice delivered by the
Company registered in the name of the

 

6

--------------------------------------------------------------------------------


 

Investor or, if so indicated on the Investor Questionnaire attached hereto as
Exhibit A, in the name of a nominee designated by the Investor and (b) 95% of
the aggregate purchase price for the Additional Shares being purchased by the
Investor will be delivered by or on behalf of the Investor to the Company, and
5% of the aggregate purchase price for the Additional Shares will be delivered
to the Placement Agent for its fee related to such Additional Shares.

 

3.2          Conditions to the Obligations of the Parties.

 

(a)           Conditions to the Company’s Obligation to Sell Units.  The
Company’s obligation to issue and sell the Units to the Investor shall be
subject to: (i) the receipt by the Company of the purchase price for the Units
being purchased hereunder as set forth on the Signature Page and (ii) the
accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.

 

(b)           Conditions to the Investor’s Obligation to Purchase Units.  The
Investor’s obligation to purchase the Units will be subject to the accuracy of
the representations and warranties made by the Company and the fulfillment of
those undertakings of the Company to be fulfilled prior to the Closing Date,
including without limitation, those contained in the Placement Agreement, and to
the condition that the Placement Agent shall not have: (i) terminated the
Placement Agreement pursuant to the terms thereof or (ii) determined that the
conditions to the closing in the Placement Agreement have not been satisfied. 
The Investor understands and agrees that, in the event that LCM in its
reasonable discretion determines that the conditions to closing in the Placement
Agreement have not been satisfied or if the Placement Agreement may be
terminated for any other reason permitted by such Agreement, then the Placement
Agent may, but shall not be obligated to, terminate such Agreement, which shall
have the effect of terminating this Subscription Agreement pursuant to
Section 14 below.

 

(c)           Conditions to the Investor’s Obligation to Purchase Additional
Shares.  The Company’s Additional Purchase Right will be subject to the
satisfaction of the following “Equity Conditions” at the time of each Additional
Share Exercise Notice and on each applicable Additional Closing Date, any of
which Equity Conditions (other than the condition set forth in clause (I) below)
may be waived by the Investor in its sole discretion: (A) on each day during the
period beginning thirty (30) Trading Days prior to the date of the Additional
Shares Exercise Notice and ending on and including such Additional Closing Date
(the “Equity Conditions Measuring Period”), all Additional Shares issuable
hereunder and the Warrant Shares pursuant to the Warrants shall be eligible for
sale without restriction or limitation pursuant to an effective and then usable
Registration Statement or without the need for registration under any applicable
federal or state securities laws; (B) on each day during the Equity Conditions
Measuring Period, the Common Stock is designated for listing on the NASDAQ
Global Select Market or another eligible market (The New York Stock
Exchange, Inc., The NYSE Amex Equities, The NASDAQ Global Market or The NASDAQ
Capital Market, each an “Eligible Market”) and shall not have been suspended
from trading from any applicable exchanges or markets nor shall proceedings for
such delisting or suspension from any such exchange or market have been
commenced or pending in writing by such relevant exchange and market; (C) the
Company shall have delivered Common Stock upon exercise of the Warrants to the
holders on a timely basis; (D) any applicable shares of Common Stock to be
issued in connection with the event requiring determination may be issued in
full without violating the rules or regulations of the NASDAQ Global Select
Market; provided, however, that the foregoing shall not preclude the Company
from issuing such number of shares that does not cause any such violation;
(E) during the Equity Conditions Measuring Period, there shall not have occurred
(x) a Triggering Event (as defined below) or an event that with the passage of
time or giving of notice would constitute a Triggering Event or (y) the public
announcement of a pending, proposed or intended sale or merger of the Company
which has not been abandoned, terminated or consummated; (F) the Company shall
have no knowledge of any fact that would cause any Additional Shares or Warrant
Shares issuable upon exercise of the Warrants not to be eligible for sale
without restriction or limitation and without the need for registration under
any applicable federal or state

 

7

--------------------------------------------------------------------------------


 

securities laws; (G) the Investor shall not be in possession of any material
non-public information received from the Company or its agents or its
affiliates, (H) during the Equity Conditions Measuring Period, there shall exist
no material misstatements or omissions in the Prospectus or any reports required
to be filed by the Company with the Commission pursuant to the Exchange Act;
(I) the arithmetic average of the daily VWAPs during the Equity Conditions
Measuring Period is not less than $1.00 (as adjusted for stock splits, stock
dividends, stock combinations or other similar transactions) and (J) the
arithmetic average of the daily trading volumes during the Equity Conditions
Measuring Period (as reported on Bloomberg) (the “ADTV”) of the Common Stock on
the NASDAQ Global Select Market or other Eligible Market on which the Common
Stock is listed or designated for quotation as of such date of determination is
not less than 1,500,000 shares (adjusted for any stock dividend, stock split,
stock combination or other similar transaction during such period) ); provided,
however, if the ADTV during the Equity Conditions Measuring Period (as reported
on Bloomberg) of the Common Stock on the NASDAQ Global Select Market or other
Eligible Market on which the Common Stock is listed or designated for quotation
as of such date of determination is between 750,000 shares and 1,500,000 shares
(adjusted for any stock dividend, stock split, stock combination or other
similar transaction during such period) this Equity Condition will be deemed to
be satisfied and the number of Additional Shares will be reduced to a number
determined by multiplying a) 6,250,000 by b) a fraction with a numerator equal
to the ADTV and a denominator equal to 1,500,000.

 

The Company shall, concurrent with any Additional Share Exercise Notice, deliver
to the Investor a certificate of its Chief Executive Officer and its Chief
Financial Officer, each in his capacity as an officer of the Company (the
“Officers’ Certificate”), certifying that (i) to his knowledge, the Equity
Conditions are satisfied (or have been waived by the Investor, other than with
respect to clause (I) of the Equity Conditions) and (ii) since the date of this
Agreement, the Company has timely filed all reports required to be filed by the
Company with the Commission pursuant to the Exchange Act, and any reports
required to be filed by the Company with the Commission pursuant to the Exchange
Act did not include any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, other than any untrue statements or omissions, if any,
as shall have been fully corrected in a subsequent report or amendment filed by
the Company at least five (5) Trading Days prior to the applicable Additional
Closing Date.

 

A “Triggering Event” shall be deemed to have occurred if there shall have
occurred or be continuing any of the following events:

 

(a)          while the Registration Statement is required to be maintained, the
effectiveness of the Registration Statement lapses for any reason (including,
without limitation, the issuance of a stop order) or is unavailable to the
Investor for the issuance and sale of the Additional Shares issued and issuable
hereunder, and such lapse or unavailability continues for a period of ten
(10) consecutive Trading Days;

 

(b)         the suspension from trading or failure of the Common Stock to be
listed on the NASDAQ Global Select Market or another Eligible Market for a
period of ten (10) Trading Days;

 

(c)          the entry by a court having jurisdiction in the premises of (i) a
decree or order for relief in respect of the Company or any subsidiary of the
Company of a voluntary case or proceeding under any applicable Federal or State
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree or
order adjudging the Company or any subsidiary of the Company as bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company or any
subsidiary of the Company under any applicable Federal or State law or
(iii) appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any subsidiary of the
Company or of any substantial part of its property, or ordering the winding up
or liquidation of its affairs, and the continuance of any such decree or order
for relief or any such other decree or order unstayed and in effect for a period
of sixty (60) consecutive days; or

 

8

--------------------------------------------------------------------------------


 

(d)         the commencement by the Company or any subsidiary of a voluntary
case or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by it to the entry of a
decree or order for relief in respect of the Company or any subsidiary in an
involuntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable Federal or State law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or any subsidiary or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company or any subsidiary in furtherance
of any such action.

 

(e)          the Company has breached any representation, warranty, covenant or
other term or condition of this Agreement or the Placement Agreement, except, in
the case of a breach of a covenant which is curable, only if such breach remains
uncured for a period of at least five (5) Business Days after the Company has
received notice of such breach.

 

3.3          Delivery of Funds - Units.

 

Delivery Versus Payment through The Depository Trust Company.  No later than one
(1) business day after the execution of this Agreement by the Investor and the
Company, the Investor shall confirm that the account or accounts at LCM to be
credited with the Units being purchased by the Investor have a minimum balance
equal to the aggregate purchase price for the Units being purchased by the
Investor.

 

3.4          Delivery of Shares and Warrants Contained in the Units.

 

No later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall notify LCM of the account or
accounts at LCM to be credited with the Shares being purchased by such
Investor.  On the Closing Date, the Company shall deliver the Shares to the
Investor through DTC directly to the account(s) at LCM identified by Investor
and simultaneously therewith payment shall be made by LCM by wire transfer to
the Company.  Also on the Closing Date, the Company will cause physical
certificates of each Warrant purchased by the Investor to be delivered by
overnight courier directly to the Investor or at such other place as the
Investor may direct.

 

3.5          Delivery of Funds - Additional Shares.

 

Delivery Versus Payment through The Depository Trust Company.  No later than one
(1) business day after the exercise by the Company of its Additional Purchase
Right, the Investor shall confirm that the account or accounts at LCM to be
credited with the Additional Shares being purchased by the Investor have a
minimum balance equal to the aggregate purchase price for the Additional Shares
being purchased by the Investor.

 

3.6          Delivery of Additional Shares.

 

No later than one (1) business day after the exercise by the Company of its
Additional Purchase Right, the Investor shall notify LCM of the account or
accounts at LCM to be credited with the Additional Shares being purchased by
such Investor.  On the applicable Additional Closing Date, the Company shall
deliver the Additional Shares to the Investor through DTC directly to the
account(s) at LCM

 

9

--------------------------------------------------------------------------------


 

identified by Investor and simultaneously therewith payment shall be made by LCM
by wire transfer to the Company.

 

4.             Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

 

4.1           The Investor (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Units, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and each Additional Closing Date and (c) in connection with its decision to
purchase the number of Units set forth on the Signature Page, has received (or
had full access to) and is relying only upon the Disclosure Package and the
documents incorporated by reference therein and the Offering Information.

 

4.2           (a) No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agent that would
permit an offering of the Units, or possession or distribution of offering
materials in connection with the issue of the Securities in any jurisdiction
outside the United States where action for that purpose is required, (b) if the
Investor is outside the United States, it will comply with all applicable laws
and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Securities or has in its possession or distributes any
offering material, in all cases at its own expense and (c) the Placement Agent
is not authorized to make and has not made any representation, disclosure or use
of any information in connection with the issue, placement, purchase and sale of
the Units, except as set forth or incorporated by reference in the Base
Prospectus or the Prospectus Supplement.

 

4.3           (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law,
rule or regulation (including any federal or state securities law, rule or
regulation).

 

4.4           The Investor understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Units constitutes legal, tax or investment advice. 
The Investor has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of Units.  The Investor also understands that
there is no established public trading market for the Warrants being offered in
the Offering, and that the Company does not expect such a market to develop.  In
addition, the Company does not intend to apply for listing the Warrants on any
securities exchange.  Without an active market, the liquidity of the Warrants
will be limited.

 

4.5           Since the date on which the Placement Agent first contacted the
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any purchase or sales involving the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities).  The Investor covenants that it will not
engage in any purchases or sales in the securities of the Company (including
Short Sales) prior to the time that the transactions contemplated by this
Agreement with respect to the sale of the Units

 

10

--------------------------------------------------------------------------------


 

are publicly disclosed.  The Investor agrees that it will not use any of the
Units acquired pursuant to this Agreement to cover any short position in the
Common Stock if doing so would be in violation of applicable securities laws. 
For purposes hereof, “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-US broker dealers or foreign regulated
brokers.

 

4.6           During the First Additional Purchase Right Exercise Period, the
Investor may not sell (long or short) on any Trading Day during any such period
a number of shares of Common Stock that is in excess of 10.0% of the composite
aggregate share trading volume (as reported on Bloomberg) of the Common Stock on
such Trading Day; provided that the restriction set forth in this Section 4.6
shall not apply from and after the date of the Additional Shares Exercise Notice
in respect of the First Additional Purchase Right Exercise Period. During the
Second Additional Purchase Right Exercise Period, the Investor may not sell
short on any Trading Day during any such period a number of shares of Common
Stock that is in excess of 10.0% of the composite aggregate share trading volume
(as reported on Bloomberg) of the Common Stock on such Trading Day; provided
that the restriction set forth in this Section 4.6 shall not apply from and
after the date of the Additional Shares Exercise Notice in respect of the Second
Additional Purchase Right Exercise Period. During each Additional Purchase Right
Exercise Period, the Company and each of the Company’s officers and directors
shall not directly or indirectly engage in any purchases of Common Stock or
securities convertible into or exchangeable or exercisable for Common Stock.

 

5.             Survival of Representations, Warranties and Agreements; Third
Party Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares,
Warrants and any Additional Shares, if any, being purchased and the payment
therefor until such time as the Warrants can no longer be exercised.  The
Placement Agent and Lazard Fréres & Co. shall be third party beneficiaries with
respect to the representations, warranties and agreements of the Investor in
Sections 3.1(b), 3.2(c) and 4 hereof.

 

6.             Notices.  All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and (c) will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electronic confirmation of receipt and will be delivered and addressed as
follows:

 

(a)       if to the Company, to:

 

A123 Systems, Inc.

200 West Street

Waltham, Massachusetts 02451

Attention: David Prystash, Chief Financial Officer

Facsimile:  (617) 924-8910

 

With copies to (which shall not constitute notice):

 

A123 Systems, Inc.

200 West Street

 

11

--------------------------------------------------------------------------------


 

Waltham, Massachusetts 02451

Attention: Eric Pyenson, Vice President & General Counsel

Facsimile:  (617) 924-8910

 

Latham & Watkins LLP

200 John Hancock Tower, 20th Floor

Clarendon Street

Boston, MA 02116

Attention: Susan Mazur, Esq.

Facsimile: (617) 948-6001

 

(b)                                 if to the Investor, at its address on the
Signature Page hereto, or at such other address or addresses as may have been
furnished to the Company in writing.

 

(c)                                  if to the Placement Agent, to:

 

Lazard Capital Markets LLC

30 Rockefeller Plaza

New York, New York 10020

Attention: General Counsel

Facsimile: (212) 830-3615

 

7.             Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

 

8.             Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

 

9.             Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 

10.           Governing Law.  This Agreement will be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

11.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).

 

12.           Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of Units to such Investor.

 

13.           Press Release.  The Company and the Investor agree that the
Company shall issue a press release and file a Form 8-K announcing the Offering
and disclosing all material terms and conditions of the Offering prior to the
opening of the financial markets in New York City on the business day
immediately after the date hereof.  In addition, in the event that the Company
exercises the Additional Purchase Right, it shall issue a press release and file
a Form 8-K announcing the exercise of the Additional Purchase

 

12

--------------------------------------------------------------------------------


 

Right and disclosing all material terms and conditions of the Additional
Purchase Right prior to the opening of the financial markets in New York City on
the business day immediately after the date of the Additional Shares Exercise
Notice.

 

14.           Termination.  In the event that the Placement Agreement is
terminated by the Placement Agent pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

A123 SYSTEMS, INC.

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.

 

The exact name that your Shares, Additional Shares
and Warrants are to be registered in. You may use a
nominee name if appropriate:

 

 

 

 

 

 

 

2.

 

The relationship between the Investor and the
registered holder listed in response to item 1 above:

 

 

 

 

 

 

 

3.

 

The mailing address of the registered holder listed
in response to item 1 above:

 

 

 

 

 

 

 

4.

 

The Social Security Number or Tax Identification
Number of the registered holder listed in the
response to item 1 above:

 

 

 

 

 

 

 

5.

 

Name of DTC Participant (broker-dealer at which
the account or accounts to be credited with the
Shares and Additional Shares are maintained):

 

 

 

 

 

 

 

6.

 

DTC Participant Number:

 

 

 

 

 

 

 

7.

 

Name of Account at DTC Participant being credited
with the Shares and Additional Shares:

 

 

 

 

 

 

 

8.

 

Account Number at DTC Participant being credited
with the Shares and Additional Shares:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Warrant

 

--------------------------------------------------------------------------------